Citation Nr: 0936623	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the VA RO 
in Boston, Massachusetts.  

During the course of his appeal, the Veteran requested a 
Central Office hearing before the Board.  A statement from 
the Veteran, received in September 2009, indicates that he 
wished to cancel his hearing.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

The Veteran did not have 90 days or more consecutive or 
aggregate active duty military service that began or ended in 
a period of war, and was not discharged or released from 
service due to a service-connected disability.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C. §§ 101, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation, as is true in this case.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Nonservice-connected pension benefits

The Veteran seeks nonservice-connected pension benefits, 
claiming that he is no longer able to work due to paranoid 
schizophrenia and manic depression disorder, which also 
caused him to be discharged from service.  The RO denied the 
Veteran's claim on the basis that he did not serve for an 
aggregate of 90 days, and he did not serve during a period of 
war.  The Veteran has appealed the RO's determination.  He 
has not argued that the DD Form 214, Certificate of Release 
or Discharge from Active Duty (DD Form 214), relied upon by 
the RO in the January 2007 rating decision, contained 
inaccurate information.  

Pursuant to 38 U.S.C. § 1521, pension is payable to a veteran 
who served for 90 days or more during a period of war; and 
who is permanently and totally disabled due to nonservice-
connected disability which is not the result of his own 
willful misconduct; and who meets certain income and net 
worth requirements.  38 U.S.C. § 1521(a), (j) (West 2002); 
see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see 
also 38 U.S.C. §§ 1521, 1522.  

The term "period of war" includes the Vietnam era, dating 
from February 28, 1961 to May 7, 1975, for veterans serving 
in Vietnam, and from August 5, 1964 to May 7, 1975, for all 
other cases.  After the Vietnam era, the next period of war 
began August 2, 1990 with the Persian Gulf War period.  See 
38 U.S.C. § 101; 38 C.F.R. § 3.2.  

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C. § 
101(2).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Under 38 U.S.C. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war. 

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by a claimant, 
including a DD Form 214.  A document submitted to establish a 
creditable period of wartime service for pension entitlement 
may be accepted without verification if the document shows: 
(1) Service of 4 months or more; or (2) Discharge for 
disability incurred in line of duty; or (3) Ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(a), (b) (2009).  Where 
the evidence submitted does not meet these requirements, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2009).  

In this case, the Board finds that the Veteran fails to meet 
the basic threshold for nonservice-connected pension 
benefits.  In this regard, a copy of the Veteran's DD Form 
214, indicates that he served in the U.S. Navy for 19 days, 
from September 22, 1978 to October 10, 1978, and that he was 
discharged under honorable conditions.  This period falls 
outside of any "period of war."  Service department records 
do not show that the Veteran had any other period of service.  
Accordingly, the Veteran is not eligible, by statute, for 
nonservice-connected pension benefits because he served for 
less than an aggregate of 90 days, and did not serve for at 
least one day during a period of war, as defined in 38 C.F.R. 
§§ 3.2, 3.3.  As such, the appeal is denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  38 
C.F.R. § 3.6(a) (2009).  

Although the Board is sympathetic to the Veteran's plight, 
and acknowledges the unfortunate set of circumstances 
surrounding his discharge from service, the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations which govern benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists and cannot extend benefits outside 
of these parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  




ORDER

Basic eligibility for entitlement to VA disability pension 
benefits has not been established and the appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


